DETAILED ACTION
Applicant’s amendment and remarks filed November 2, 2021 are acknowledged and entered.

Claims Summary
	In various embodiments, the claims are directed to a buffer-free and acid stable rotavirus vaccine comprising a rotavirus, at least two sugars, and no antacid, which elicits an immune response against rotavirus that is equal to or greater than the immune response generated by a buffered rotavirus vaccine (claim 1).  The vaccine does not include added protection against stomach acidity (claim 2).  The dose volume per unit vaccine is up to 1 ml (claim 5), such as 0.8 ml per unit (claim 6), or 0.5 ml per unit (claim 7).  The vaccine further comprises a combination of sugars, lactalbumin hydrosylate and recombinant serum albumin (claims 13 and 26).  The sugars are sucrose, lactose and trehalose (claim 14).  The vaccine is a liquid, oral vaccine formulation (claim 15).  The vaccine is stable from pH 2 to pH 4 with no titer loss for a period of at least 20 minutes (claim 3).  The vaccine is stable at: -20°C for at least 60 months (claims 8 and 22); at 2-8°C for at least 36 months (claims 9 and 23); at 25°C for at least 6 months (claims 9 and 23); or at 37°C for at least 4 weeks (claim 9) or a week (claim 23).  The immune response to the vaccine comprises a 4-fold seroconversion post-vaccination that is similar or greater to that achieved upon administration of the vaccine with one or more buffers and/or antacids (claim 12).  The rotavirus is rotavirus strain 116E (claim 34).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-9, 12-15, 22, 23, 26 and 34 are rejected under 35 U.S.C. 102((a)(1) as being anticipated by Ella et al. (US 2010/0068227 A1, of record in the IDS filed 12/14/18, “Ella”).  The claims are summarized above and claim numbers are referenced in bold corresponding with the teachings of the prior art.
Ella discloses liquid vaccines for oral administration (claim 15) comprising rotavirus strain 116E (claim 34) in combination with a stabilizing solution of rHSA, hydrolyzed lactalbumin, and a combination of sugars such as sucrose, lactose and trehalose (see patent claims, and paragraphs [0002], [0008]-[0012]) (claims 13, 14, 26), with no mention of the presence of a buffer or added protection against stomach acidity in the vaccine composition itself (i.e., no antacid in the vaccine itself).  The composition is in an amount of 0.5 mL (see paragraph [0022]) (claims 5 and 7).  Although the compositions are not disclosed as being acid stable, they are expected to have that property because the Ella’s composition is comprised of the same stabilizing solution as that instantly claimed (e.g., instant claim 13: a combination of sugars, lactalbumin hydrosylate and rHSA).  While Ella did not recognize the acid-stable feature (since Ella suggests the administration of an antacid prior to vaccination, as well as preferred embodiments having buffers (see paragraphs [0042] and [0044], and Example 5), it is nonetheless expected to have been a feature of Ella’s composition because it comprises the same components as instantly claimed.  As for the claimed composition being able to elicit an immune claims 1, 2, 12-15 and 34).  Other features instantly claimed but not recognized by Ella include stability from pH to pH 4 with no titer loss for a period of at least 20 minutes (claim 3); stability at -20°C for at least 60 months (claims 8 and 22); at 2-8°C for at least 36 months (claims 9 and 23); at 25°C for at least 6 months (claims 9 and 23); or at 37°C for at least 4 weeks (claims 9 and 23), all of which are expected of Ella’s composition, again, for the same reason already provided above.  Therefore, the claims are anticipated by the prior art.
	Applicant’s arguments have been carefully considered but fail to persuade.  Applicant argues that Ella’s use of an antacid prior to administration of the rotavirus vaccine is evidence of non-obviousness of the claimed invention which requires no antacid in the vaccine.  Applicant notes surprising results with regard to the claimed vaccine which requires no antacid yet demonstrates desirable pH levels which would normally be expected with the use of an antacid.  Another advantage of the claimed invention is the small dosage, a result of not incorporating an antacid into the composition.
In response to Applicant’s arguments, in paragraph [0042], Ella discloses preferred embodiments containing a buffer, which implies that a buffer is not required; such a composition would thus be “buffer-free”.  In paragraph [0111], Ella indicates that the buffering agent or acid neutralizing agents need to be administered before the vaccine, which, when taken together with paragraph [0042], implies that the vaccine itself does not have to have a buffering agent or an 
Applicant argues that Ella does not disclose a dose of 0.5 mL in paragraph [0022].  Applicant asserts that Ella is discloses a composition where titer of rotavirus is in the range of 104 to 107 FFU/0.5 mL, and further comprises buffering components which would increase the dosage to 2 or 3 mL.
In response to Applicant’s argument, paragraph [0022] of Ella discloses a composition comprising a live rotavirus at a titer in the range of 104 to 107 FFU/0.5 mL, HSA, lactalbumin hydrosylate (see also Ella’s published patent, US 9,642,907 B2 for missing text reference in paragraph [0022] of the published application US 2010/0068227 A1), and a sugar.  Paragraph [0022] has no mention of buffer.  In the next paragraph [0023], the composition is described as further comprising a buffer, which speaks to the fact that Ella contemplated compositions without buffers.  Therefore, the claims remain rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ella et al. (US 2010/0068227 A1, of record in the IDS filed 12/14/18, “Ella”).  Claim 6 is directed to an .
	Applicant’s arguments have been addressed above.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STACY B CHEN/Primary Examiner, Art Unit 1648